                                                 LAW OFFICES

                       BUTLER, FITZGERALD, FIVESON & McCARTHY
                                          A Professional Corporation                            Of Counsel:
David K. Fiveson                          NINE EAST 45TH STREET                           David J. McCarthy
212-615-2200                                    NINTH FLOOR                         Telephone 212-615-2200
dfiveson@bffmlaw.com                    NEW YORK, NEW YORK 10017                     Facsimile 212-615-2215
                                              www.bffmlaw.com


                                              February 18, 2020

BY FEDERAL EXPRESS
Hon. Judge Robert D. Drain
U.S. Bankruptcy Court
for the Southern District of New York
300 Quarropas Street
White Plains, NY 10601-4140

Re:       Debtor:                    RS Old Mill, LLC - Chapter 7
          Case No.:                  17-22218 (RDD)
          Assoc. Case No.:           19-08243 (RDD) Adversary
          Our File No.:              3696-6391

Dear Judge Drain:

              Our office represents creditor CPIF Lending, LLC and interested party Old
Republic National Title Insurance Company in the above-referenced matter.

               Enclosed please find courtesy copies of the following, which were electronically
filed and served on all counsel of record via CM/ECF as Doc No. 269 on February 13, 2020:

                       1.   Omnibus Response of Old Republic National Title Insurance
                            Company and CPIF Lending, LLC to Yehuda Salamon’s
                            Omnibus Motions Objection to Claims (related to Doc Nos. 232,
                            244); and
                       2.   Certificate of Service.

              The related motions of Yehuda Salamon (Doc Nos. 232, 244) are scheduled for a
hearing on Thursday February 20, 2020 at 10:00 AM.

                                                    Respectfully submitted,

                                                      /s/ David K. Fiveson
                                                         David K. Fiveson
DKF/rqs
Encls.

cc:       All counsel of record via CM/ECF Doc No. 270
